Citation Nr: 0111810	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-12 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for systemic lupus 
erythematosus, currently evaluated as 10 percent disabling.  

2.  Entitlement to special monthly compensation on account of 
loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



REMAND

The veteran had active duty from January 1998 to July 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  


In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

It is contended that the veteran is sterile, or will be 
sterile in the future, due to his having taken Cytoxan for 
systemic lupus erythematosus (SLE).  For informational 
purposes only the Board notes that compensation is not 
payable for disabilities which may become manifest in the 
future but only for existing disability or disabilities.  As 
to whether the veteran is now sterile, on VA examination in 
November 1998 it was noted that because of taking Cytoxan, 
Prednisone, and Plaquenil his SLE was now asymptomatic.  The 
diagnoses included "[p]resumed sterility secondary to 
Cytoxan."  It was recommended that he be weaned from 
Cytoxan.  On VA examination in April 2000 the veteran denied 
being impotent and having any problem with his testicles but 
related that he had been told that his having taken Cytoxan 
might cause him to now be, or to become in the future, 
sterile.  He had been switched from Cytoxan to Imuran in July 
1999.  However, there was no specific diagnosis as to whether 
he was now sterile or whether it was more probable than not 
that he was now sterile.  

The veteran alleged that his SLE should not be assigned the 
minimum schedular rating of 10 percent under 38 C.F.R. 
§ 4.88b, Diagnostic Code (DC) 6350 (2000) because, by 
combining the evaluations for the residuals of his SLE, as 
provided for in the note to DC 6350, he would receive a 
higher combined rating.  This was addressed in the May 2000 
Statement of the Case (SOC) which determined that his 
arthritis due to SLE was noncompensable, as was his 
hypertension and fatigue.  In this regard, the November 1998 
VA general medical examination noted that the veteran 
complained of bi-weekly pain in his hands, elbows, and knees 
but at the time of that examination he did not complain of 
pain, tenderness or swelling of the joints and on examination 
there was no joint tenderness or limitation of motion.  He 
also had no skin lesions.  However, on VA examination in 
April 2000 he again complained of having generalized joint 
aching and a facial rash.  As to the latter, the 

veteran has not been afforded a VA dermatology examination.  
Also, the RO has not addressed the extent to which there may 
be any functional loss of joint use due to pain, even if 
there is full range of motion of the veteran's joints.  
Generally see DeLuca v. Brown, 8 Vet. App. 202, 206-08 
(1995).  

Lastly, the most recent VA treatment records do not post date 
April 1999.  While there is no indication in the record that 
the veteran receives treatment for SLE or residuals of SLE 
from any other treatment source, this should be verified.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for SLE or any residuals 
thereof since discharge from active service.   
After securing the necessary release, the RO 
should obtain these records.

2.  The RO should obtain all VA treatment 
records since April 1999.  These should be 
associated with the claim file.  

3.  The veteran should be afforded a VA 
genitourinary examination to determine the 
probability of his actually having 
sterility.  The claims folder should be made 
available to the examiner for review before 
the examination.  

The examiner should be requested to render 
an opinion or diagnosis as to whether the 
veteran is actually sterile.  All opinions 
or diagnoses expressed should be in terms of 
the degree of probability, i. e., is it as 
likely as not that the alleged condition 
exists.  

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
extent and severity of any joint 

involvement as a residual of his SLE, 
regardless of whether it is characterized or 
described as arthritis.  

The claims folder and a copy of this REMAND 
should be made available to the examiner for 
review prior to the examination.  

The examination should include any tests or 
studies deemed necessary for an accurate 
assessment.  X- ray examination of the 
affected joints should be performed.  

The examiner should record the range of 
motion of the pertinent areas.  The examiner 
should: (1) describe the limitation of 
motion in terms of the degrees of painless 
motion and the degrees of painful motion, if 
any, as well as in terms of whether there is 
slight, moderate, or severe limitation of 
motion; (2) indicate whether the veteran has 
a mild, moderate, or marked disability of 
the affected joints; and (3) specifically 
comment on the functional limitations, if 
any, caused by the veteran's service-
connected SLE. 

With respect to the subjective complaints of 
pain, the examiner should specifically 
comment on whether pain is visibly 
manifested on movement of the joints, 
whether there is muscle atrophy attributable 
to the service-connected SLE, whether 
changes in the condition of the skin that 
are indicative of disuse due to the service-
connected disabilities are present, and 
whether any other objective manifestation 
that would demonstrate disuse or functional 
impairment due to pain attributable to the 
service-connected SLE are present.  A 
detailed rationale for all conclusions 
should be provided.  


5.  The veteran should be afforded a VA 
dermatology examination to determine the 
extent and severity of any dermatological 
residuals of his service-connected SLE.  

If possible, the examination should be 
scheduled during any flare-up of 
dermatological manifestations and the 
examiner should render an opinion as to 
whether there exists any disfigurement and, 
if so, whether it is slight, moderate, 
severe or exceptionally repugnant. 

The claims folder and a copy of this REMAND 
should be made available to the examiner for 
review prior to the examination.  

The examination should include any tests or 
studies deemed necessary for an accurate 
assessment.  

6.  The veteran should be afforded any other 
VA examination or examinations necessary to 
evaluate the extent and severity of any 
other residuals of his service-connected 
SLE, to include any hypertension or 
hypotension and any renal or bladder 
dysfunction (of which the record suggests 
there may be a possibility).  

The claims folder and a copy of this REMAND 
should be made available to the examiner for 
review prior to the examination.  

The examination should include any tests or 
studies deemed necessary for an accurate 
assessment.  


7.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
is completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act (to 
be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

8.  Thereafter, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to cooperate by reporting for scheduled 
examinations may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 

appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


